Case 1:15-cv-01153-PLM-RSK ECF No. 255 filed 02/27/20 PageID.1678 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


MARCOS RAYOS,
                                                                  Case No. 1:15-cv-1153
                  Plaintiff,
                                                                  Hon. Paul L. Maloney
v.

WILLIE O. SMITH, et al.,

                  Defendants.
                                         /

                                REPORT AND RECOMMENDATION

                  This is a pro se civil rights action brought by a prisoner in the custody of the

Michigan Department of Corrections (MDOC). This matter is now before the Court on defendant

Erica Huss’ second motion for summary judgment (ECF No. 243).1

                  I.      Background

                  Plaintiff’s lawsuit involved a number of claims which have been dismissed.

Plaintiff’s only claim remaining in this lawsuit is that Deputy Warden Erica Huss failed to protect

him from an attack at Marquette Branch Prison (MBP) which occurred on December 14, 2014.

This Court has set forth plaintiff’s allegations in previous documents filed in this action.2 For that

reason, the Court will only address plaintiff’s allegations related to the remaining claim.

                  In April 2014, plaintiff was transferred from Ionia Correctional Facility (ICF) to

MBP. Plaintiff alleged that prisoners riding into MBP had copies of a Michigan State Police

Report containing his statements regarding an attack at ICF, that several months later plaintiff was

attacked by an unknown prisoner at MBP, and that defendant Huss was aware of the situation but


1
    The Court addressed a number of preliminary matters in an order entered on this date.
2
    See Opinion (ECF No. 7), R&R (ECF No. 112), R&R (ECF No. 153), and R&R (ECF No, 235).

                                                     1
Case 1:15-cv-01153-PLM-RSK ECF No. 255 filed 02/27/20 PageID.1679 Page 2 of 5



failed to protect him from the attack. See R&R (ECF No. 235, PageID.1560-1564, 1568). Plaintiff

alleged that defendant Huss’ actions violated his Eighth Amendment rights.

               II.     Defendants’ motion for summary judgment

               A.      Legal standard

               “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Rule 56 further provides that a party asserting that a fact cannot be or is

genuinely disputed must support the assertion by:

       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

Fed. R. Civ. P. 56(c)(1).

               In Copeland v. Machulis, 57 F.3d 476 (6th Cir. 1995), the court set forth the parties’

burden of proof in a motion for summary judgment:

       The moving party bears the initial burden of establishing an absence of evidence to
       support the nonmoving party’s case. Once the moving party has met its burden of
       production, the nonmoving party cannot rest on its pleadings, but must present
       significant probative evidence in support of the complaint to defeat the motion for
       summary judgment. The mere existence of a scintilla of evidence to support
       plaintiff's position will be insufficient; there must be evidence on which the jury
       could reasonably find for the plaintiff.

Copeland, 57 F.3d at 478-79 (citations omitted). “In deciding a motion for summary judgment,

the court views the factual evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000). However, the Court

is not bound to blindly adopt a non-moving party’s version of the facts. “When opposing parties

                                                 2
Case 1:15-cv-01153-PLM-RSK ECF No. 255 filed 02/27/20 PageID.1680 Page 3 of 5



tell two different stories, one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

               B.      Discussion

               Plaintiff seeks relief pursuant to 42 U.S.C. § 1983, which “provides a civil cause of

action for individuals who are deprived of any rights, privileges, or immunities secured by the

Constitution or federal laws by those acting under color of state law.” Smith v. City of Salem,

Ohio, 378 F.3d 566, 576 (6th Cir. 2004). To state a § 1983 claim, a plaintiff must allege two

elements: (1) a deprivation of rights secured by the Constitution and laws of the United States, and

(2) that the defendant deprived him of this federal right under color of law. Jones v. Duncan, 840

F.2d 359, 360-61 (6th Cir. 1988); 42 U.S.C. § 1983.

               “Prisons, by definition, are places of involuntary confinement of persons who have

a demonstrated proclivity for antisocial criminal, and often violent, conduct.” Hudson v. Palmer,

468 U.S. 517, 526 (1984). Nevertheless, inmates have a constitutionally protected right to health

and safety grounded in the Eighth Amendment. Farmer v. Brennan, 511 U.S. 825, 833 (1994). A

prison official’s duty under the Eighth Amendment is to ensure reasonable safety, a standard that

incorporates due regard for prison officials’ unenviable task of keeping dangerous men in safe

custody under humane conditions[.]” Id. at 844-45 (internal citations and quotation marks

omitted). See, e.g., Gilland v. Owens, 718 F. Supp. 665, 688 (W.D. Tenn. 1989) (observing that

the violent tendencies of inmates is not within the control of jail officials).

               However, “not all injuries suffered by an inmate at the hands of another prisoner

result in constitutional liability for prison officials under the Eighth Amendment.” Wilson v.

Yaklich, 148 F.3d 596, 600 (6th Cir. 1998). To establish an Eighth Amendment claim that a prison



                                                   3
Case 1:15-cv-01153-PLM-RSK ECF No. 255 filed 02/27/20 PageID.1681 Page 4 of 5



official failed to protect an inmate, the inmate must show that the official was deliberately

indifferent “to a substantial risk of serious harm” to the inmate. Farmer, 511 U.S. at 828; Greene

v. Bowles, 361 F.3d 290, 294 (6th Cir. 2004). “To demonstrate deliberate indifference, an inmate

must present evidence from which a trier of fact could conclude ‘that the official was subjectively

aware of the risk’ and ‘disregard[ed] that risk by failing to take reasonable measures to abate it.’ ”

Greene, 361 F.3d at 294, quoting Farmer, 511 U.S. at 829, 847. “Generally, a single isolated attack

on an inmate cannot give rise to a deliberate indifference claim because the inmate will be unable

to show that officials were consciously aware of the risk of an attack.” McDuff v. Addis, No. 1:17-

cv-912, 2018 WL 3239491 at *3 (W.D. Mich. July 3, 2018) (citing Lewis v. McLennan, 7 Fed.

Appx. 373, 375 (6th Cir. 2001) (which affirmed dismissal of an Eighth Amendment claim because

the plaintiff had not alleged any specific facts which would show that he was in danger of being

assaulted by other prisoners). Finally, because courts consider the reasonableness of a prison

official’s actions, the Supreme Court has instructed that “prison officials who actually knew of a

substantial risk to inmate health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844.

               In a previous declaration, plaintiff stated that on April 1, 2014 he was seen by the

security classification committee at ICF, conducted by defendant Huss. At that time, plaintiff was

on a waiting list for ICF programming which allowed for protective custody. Plaintiff’s Decl. (ECF

No. 203-1, PageID.1287); R&R (ECF No. 235, PageID.1568). Plaintiff was transferred to MBP

on April 23, 2014. See Affidavit of MDOC Litigation Specialist Jaquine Castillo (ECF No. 244-

1).   About eight months later, on December 14, 2014, plaintiff was assaulted at MBP. While

plaintiff seeks to hold defendant Huss responsible for failing to prevent this attack, Huss did not

work at MBP at that time. Notably, Huss began her employment at MBP on March 29, 2015, more



                                                  4
Case 1:15-cv-01153-PLM-RSK ECF No. 255 filed 02/27/20 PageID.1682 Page 5 of 5



than three months after the attack. According to MDOC employment records, defendant Huss

worked as a Deputy Warden at ICF from November 13, 2011 until March 28, 2015, and as a

Deputy Warden at MBP from March 29, 2015 until December 30, 2017. See Affidavit of MDOC

Human Resources Technician Dawn Chisholm (ECF No. 244-2). In short, plaintiff cannot show

that defendant Huss was deliberately indifferent for failing to protect him from the attack at MBP

on December 14, 2014, because Huss did not work at that correctional facility. Accordingly,

defendant Huss should be granted summary judgment on this claim.

               III.   Recommendation

               For these reasons, I respectfully recommend that defendant Huss’ second motion

for summary judgment (ECF No. 243) be GRANTED and that this action be TERMINATED.



Dated: February 27, 2020                                    /s/ Ray Kent
                                                            RAY KENT
                                                            United States Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
of the Court within fourteen (14) days after service of the report. All objections and responses to
objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written objections
within the specified time waives the right to appeal the District Court’s order. Thomas v. Arn, 474
U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                5
